DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/27/2021.
Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0136232) in view of Onada et al. (Solar Energy Materials & Solar Cells, 91, 2007, 1176-1181), Kusama et al. (Solar Energy Materials & Solar Cells, 81, 2004, 87-99), Snaith et al. (US 2016/0126020 or ‘020) and Saito (US 2013/0291943).
Addressing claims 1, 4-6, 8 and 11, Snaith discloses a photoelectric conversion element comprising:
	a substrate (glass substrate in fig. 1);
	a first electrode (FTO Anode);
	a hole blocking layer (compact TiO2) provided on the first electrode;
	an electron transport layer (TiO2) provided on the first electrode;
	an electron transport layer (hole-transporter comprises tert-butyl pyridine, Spiro-MeOTAD and Li-TFSI) provided on the electron transport layer; and
	a second electrode (Ag cathode) provided on the hole transport layer,
	wherein the first electrode is a layer directly on the substrate,

	the hole blocking layer is made of TiO2, which is the same material as the hole blocking layer of current application.
Snaith further discloses either the first or the second electrode is made transparent to incoming light [0151].
Snaith is silent regarding the first electrode having opaqueness to light formed of a metal and the hole transport layer comprises the claimed basic compound of formula 1.

Snaith ‘020 discloses in paragraph [0432] that in a hole transporting layer comprising Spiro-OMeTAD, Li-TFSI and tert-butyl pyridine (tpb), the tbp additive advantageously increases the Fermi level of TiO2, increases the Voc and decreases Jsc of the photovoltaic cell [0432].

Kusama discloses additives for alkyl pyridine additives for sensitized solar cell for lowering the Jsc and increasing the Voc similarly to the effects imparted the tpb additive to the photovoltaic cell of Snaith.  In fact, one of the additive disclosed by Kusama is 4TBP (figs. 2 and 4) as well as other alkylaminopyridine additives having the claimed formula (1).  Kusama further discloses the mechanism in which the alkylaminopyridine additive increases the Voc is by affecting the Fermi level of TiO2 (pages 94-95) in the same manner as the tpb additive does to the photovoltaic cell according to Snaith ‘020.  It is noted that the effect the alkylaminopyridine additives have on the Fermi level of TiO2 as described in pages 95-96 is independent of the electrolyte since the advantageous effect is due to the absorption of alkylaminopyridines on the TiO2 surface (page 95).

sc and further increasing the Voc of the photovoltaic cell (Kusama, figs. 1 and 4 show many alkylaminopyridine additives that have lower Jsc and higher Voc in comparison to TBP additive).  Furthermore, the preponderance of evidence indicates expectation of success that the alkylaminopyridine additives of Kusama would deliver the desired effects of lowering the Jsc and increasing the Voc in the modified photovoltaic cell of Snaith since Snaith ‘020 and Kusama both disclose TBP and alkylaminopyridine additives follow the same mechanism in order to lowering the Jsc and increasing the Voc with the alkylaminopyridine additives being more effective at lowering Jsc and increasing Voc.

Saito discloses a dye-sensitized solar cell comprising an electrode 8 comprising a substrate 1 with an electrode 2 formed directly thereon (fig. 1); wherein, the electrode 2 is either made of TCO material [0042] similarly to that of Snaith or opaque conductive material for scattering light, such as titanium, [0043].  Saito further discloses the second electrode 9 is transparent to light [0079], which allows light to be transmitted to the light sensitive layers of the solar cell.

Onoda discloses Ti plate as a better alternative to FTO layer in sensitized solar cells because Ti sheet minimizes the internal resistance of the solar cell (Abstract).  The solar cell of Onoda with Ti, stainless steel as the first electrode includes transparent second electrode (fig. 4a) similarly to that of Saito.

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the photoelectric conversion element of Snaith with titanium as the first electrode formed directly on the substrate and the transparent second electrode as disclosed by Saito in order to obtain the predictable result of conducting current generated by the light sensitive components of the solar cell (Rationale B, KSR decision, MPEP 2143).  Additionally, Onada discloses that titanium material is better than FTO in dye sensitized solar cell at minimizing the internal resistance of the solar cell (Abstract); therefore, replacing the FTO first electrode material on the substrate with the titanium material lowers the internal resistance of the solar cell.  In the modified photoelectric conversion element of Snaith in view of Onada and Saito, the first electrode, made of titanium, is formed directly on the substrate and the compact TiO2 layer of Snaith, or the structural equivalence to the claimed hole blocking layer, is provided on the Ti first electrode.

Addressing claims 2-3, the claims are drawn to the methods of forming the hole blocking layer that do not structurally differentiate the claimed hole blocking layer from that of the prior art (MPEP 2113).

Addressing claim 9, the claim is drawn to the environment in which the photoelectric conversion element is used that does not structurally differentiate the claimed photoelectric conversion element from that of the prior art.

Addressing claim 10, Snaith discloses in fig. 1 the transparent glass substrate on which the first electrode is directly formed.

Addressing claims 12-17, the claimed properties do not structurally differentiate the claimed photoelectric conversion element from that of the prior art because the photoelectric conversion element of Snaith ‘232 in view of Onada, Kusama, Snaith ‘020 and Saito has all of the claimed structural requirements as that of current claims.  Therefore, the photoelectric conversion element of Snaith ‘232 in view of Onada, Kusama, Snaith ‘020 and Saito has all of the associated properties as those of the claimed photoelectric conversion element, including the properties in claims 12-17.  Moreover, at the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed properties when perform routine experimentation with the amount of the additives, the amount of Li+ hole transporting material and other components of the photoelectric conversion element in order to optimize the performance of the photoelectric conversion element such as a good compromise between the Jsc and Voc according to the direction disclosed by Snaith ‘020.

 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0136232) in view of Onada et al. (Solar Energy Materials & Solar Cells, 91, 2007, 1176-1181), Kusama et al. (Solar Energy Materials & Solar Cells, 81, 2004, 87-99), Saito et al. (US 2013/0291943) and Snaith et al. (US 2016/0126020 or ‘020) as applied to claims 1-6 and 8-11 above, and further in view of Dionne et al. (US 2013/0276877).
Addressing claim 7, Snaith discloses the second electrode is made of silver; however, Snaith is silent regarding second electrode comprises at least one selected from the group consisting of polythiophene and metal nanowire.

Dionne discloses transparent electrode made of Ag nanowires [0049].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Snaith in view of Onada with the ag nanowires transparent electrode material disclosed by Dionne in order to obtain the predictable result of forming a transparent second electrode (as desired by Onada and Saito) made of silver material (as desired by Snaith) (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant's arguments filed 10/27/2021 regarding the 35 USC 103 rejection of claims 1-11 have been fully considered but they are not persuasive.  For the rejection of claim 1, the Applicants argued that the reason for modifying the teaching of Snaith ‘232 based on the teaching of Snaith ‘020 and Kusama would not lead one to make the proposed modification because Snaith ‘020 discloses that lowering Jsc is not a desired effect according to paragraph [0432] of Snaith ‘020, which states “it seems that the addition of tbp could be detrimental for the device performance, since it is suffering for low Jsc despite high Voc”.  The argument is not persuasive because the cited sentence is taken out of context.  Paragraph [0432] actually states “However, looking at Himi-TFSI in particular, it seems that the addition of tbp could be detrimental for the device performance, since it is suffering for low Jsc despite high Voc” (emphasis added).  However, Himi-TSFI is not pertained to the content of the rejection because Snaith ‘232 actually teaches Li-TSFI and tbp as part of the hole transporting material.  With particular to Li-TSFI, Snaith ‘020 actually discloses “The best device performance for Li-TFSI have been collected tuning the relative amount of Li+ and tpb in order to get good compromise between the Jsc and Voc” (emphasis added).  Therefore, Snaith ‘020 already discloses that the combination of Li-TSFI and tbp could be optimized to achieve the best device performance.  
Kusama discloses the additives that indeed decreases Jsc but also increases Voc relative to tbp in figs. 2 and 4.  Therefore, based on the teaching of Snaith ‘020, one of ordinary skill in the art could obtain the best device performance for Li-TFSI by optimizing the relative amount of Li+ and the additive in order to get good compromise between the Jsc and Voc.  
The Applicants further argued that since Snaith ‘232 does not appear to identify any need to increase its open-circuit voltages, based on the passage “the open-circuit voltages are low limiting the overall performance” in paragraph [0006], then there is no need to modify the teaching of Snaith ‘232 with the additives of Kusama to increase its open-circuit voltages.  The argument is not persuasive because Snaith ‘232 discloses the additive tbp, which is known by Snaith ‘020 to increase the open-circuit voltages and lead to the best device performance (Snaith ‘020, [0432]).  Furthermore, the aforementioned passage “the open-circuit voltages are low limiting the overall performance” in paragraph [0006] of Snaith ‘232 indicates that low open-circuit voltages result in lower overall performance.  Hence, higher open-circuit voltages lead to higher overall performance, which is consistent with the disclosure of Snaith ‘020 and Kusama.
For the reasons above, Examiner maintains the position that claims 1-6 and 8-11 are obvious based on the disclosure of Snaith ‘232, Onada, Kusama, Snaith ‘020 and Saito.  
The argument regarding the rejection of claim 7 is not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/08/2021